Citation Nr: 1437937	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-36 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to December 30, 2008, and in excess of 40 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for diabetes mellitus type II with erectile dysfunction.

On the Veteran's substantive appeal, received at the RO in December 2008, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO. However, in a June 2010 communication, the Veteran withdrew this request. Therefore, the Board finds that the Veteran's request for a hearing before a Veterans Law Judge has been withdrawn. See 38 C.F.R. § 20.702(e) (2013).

Subsequently, in a September 2010 rating decision, the RO increased the assigned rating for diabetes mellitus type II with erectile dysfunction to 40 percent, effective December 30, 2008. 

In January 2012 and March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As a final introductory matter, the Board observes that a March 2014 letter from VA to the Veteran states that the record shows claim for benefits was filed on January 18, 2014, but that VA was not able to locate the original paperwork.  VA treatment notes dated January 14, 2014, document that the Veteran's spouse requested, and paperwork was completed by a physician, for aid and attendance, which was mailed on that date to the RO.  Thus, it appears that it may have been a claim for aid and attendance that was filed by the Veteran in January 2014, and the matter is referred to the AOJ for clarification and any appropriate action. 


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's diabetes mellitus with erectile dysfunction has required insulin and a restricted diet, but has not required avoidance of strenuous occupational and recreational activities to control his diabetes.

2.  The Veteran has urinary frequency associated with diabetes mellitus that is manifested by a daytime voiding interval between one to two hours.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction for the period prior to December 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus with erectile dysfunction for the period since December 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for a separate 20 percent rating for urinary frequency secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Regarding the duty to assist, compliant notice was sent to the Veteran in April 2007, prior to the initial adjudication of his increased rating claim.  

VA also has a duty to assist the Veteran in the development of the claim. The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, lay statements, and VA examination reports.  The Veteran was most recently afforded a VA examination in April 2014.  The Veteran has not asserted that his diabetes has worsened since April 2014.

Further, there has been substantial compliance with the Board's remand directives, as the AOJ obtained treatment records, provided examinations, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Thus, VA's duties to notify and assist the Veteran have been met.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus has been rated as 20 percent disabling prior to December 30, 2008, and 40 percent thereafter.  He contends in written statements that higher ratings are warranted because his diabetes requires regulation of activities for control, and because he visits his treating provider for diabetes twice a month.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, in order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher ratings, including a 60 percent rating, include the requirements for the 40 percent rating plus additional symptomatology.  Importantly, the criterion of regulation of activities for control of diabetes mellitus is required for each rating above 20 percent.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).   

A review of the record shows that, while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent prior to December 30, 2008, or a rating in excess of 40 percent since December 30, 2008 is warranted.  See Camacho, 21 Vet. App. at 366-67.  In this regard, VA examiners in April 2014 and January 2009 noted that the Veteran's diabetes mellitus does not require regulation of activities or does not otherwise restrict his activities.  An August 2006 VA examiner noted the Veteran's diabetes to be well controlled and did not otherwise indicate that regulation of activities was necessary.

Ongoing treatment notes also support the examiners' findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, as recent as September 2013, at which time the Veteran was noted to have poorly controlled diabetes mellitus, it was recommended that he "increase physical activity, follow [American Diabetes Association] diet" and get regular exercise.  In August 2011, the Veteran reported that he was walking for exercise but the provider noted that it was "not strenuous enough" due to other limitations.  Such evidence suggests that more strenuous exercise was desired by the provider.  In July 2011, an increase in physical activity was recommended and, in response to worsening glycemic control, the Veteran was counseled on his      diet and an increase in insulin was recommended; significantly, there was no recommendation that the Veteran restrict his activity.  In November 2010, March 2011, and April 2011, the Veteran was encouraged to continue with or increase physical activity.  In July 2006, the Veteran reported getting daily exercise on a bike, and was not advised to reduce or restrict that activity.  In sum, ongoing VA treatment notes show that activity was generally advised or encouraged, and do not otherwise show regulation of activity was necessary to control the Veteran's diabetes.

The Board recognizes that in a June 2007 statement, the Veteran's physician indicated that a 60 percent rating is warranted for the Veteran's diabetes.  However, the physician noted that the Veteran's records were not reviewed, and there was no rationale or explanation offered.  Indeed, that finding appears to be contradicted by the treatment notes and VA examinations, which are negative for evidence of regulation of activities due to diabetes mellitus, as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

For example, the Veteran reported during the August 2006 and January 2009 VA examinations that he sees his diabetic care provider once every three months, and the April 2014 examiner noted visits of less than two times per month.  The Veteran also denied hospitalizations for ketoacidosis or hypoglycemia during VA examinations in August 2006, January 2009, and April 2014.  The Board is cognizant that the Veteran was hospitalized for diabetic ketoacidosis in April 2008 and was found to be hypoglycemic during a May 2007 hospitalization.  He was also often noted to have uncontrolled diabetes, and has had hypoglycemic readings that did not require hospitalization.  Nevertheless, the record throughout the appeals period shows that he was frequently noncompliant with his diet, medications, and/or blood sugar testing.  Such compliance problems were noted during treatment in October 2006, December 2006, October 2009, April 2011, July 2011, and November 2011.  Additionally, it is noteworthy that in May 2007, the Veteran was assessed with hypoglycemia that was likely related to too much insulin therapy, and hospitalization in May 2007 was due to hypertension and syncope due to cocaine use and anti-hypertensive medications, not solely due to hypoglycemia.

In any event, the June 2007 statement does not establish that avoidance of strenuous activities or regulation of activities is medically necessary to control the Veteran's diabetes.  As the rating criteria for diabetes mellitus are conjunctive, and the criterion of regulation of activities is required for any rating in excess of 20 percent, the Board finds that the June 2007 statement cannot serve to establish entitlement to a higher rating at any time during the period on appeal.

The Board has also considered a January 2009 statement from a VA physician stating that the Veteran is following an ADA diet, on insulin, and due to a recent cerebrovascular accident (CVA), uses a cane causing him to be "on fall precaution."  That statement, however, does not support entitlement to a rating in excess of 20 percent prior to December 30, 2008, or 40 percent since, as it does not evidence regulation of activities, episodes of ketoacidosis or hypoglycemia requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  To the extent that the cane use and fall precaution were considered by the RO to suggest regulation of activity, the Board notes that those factors were attributed to the Veteran's separately service-connected CVA residuals.  Furthermore, the cane use and fall precaution were not noted to be required to control the Veteran's diabetes nor that avoidance of strenuous activities is medically necessary to   control diabetes; rather, the cane use and fall precaution appear to be a physical consequence of the Veteran's CVA.  Thus, while the RO inappropriately utilized functional impairment from the CVA to evaluate the Veteran's diabetes (and seemingly violated the rule against pyramiding pursuant to 38 C.F.R. § 4.14), the Board finds that the January 2009 statement cannot serve to establish entitlement to a higher rating for diabetes mellitus at any point during the period on appeal, as the preponderance of the competent evidence is against a finding that the Veteran requires regulation of activities to control his diabetes.  See McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.").

While the Veteran asserts that his diabetes requires regulation of activities, and more frequent visits to his diabetic care provider, the Board concludes that the findings in the treatment records and on VA examinations are of greater probative value than the Veteran's allegations regarding the severity of his diabetes mellitus.  Most significantly, those findings show that the Veteran's diabetes mellitus, even considering the Veteran's noncompliance with his diabetic regimen, does not require regulation of activities. 

Nevertheless, the Board finds that the evidence does support entitlement to a separate compensable rating for voiding dysfunction, specifically urinary frequency.  In this regard, a May 2014 VA examiner found that the Veteran has lower urinary tract symptoms secondary to diabetes mellitus, including urinary frequency that is manifested by nighttime awakening to void 2 times, and daytime voiding interval between 1 and 2 hours.  Urinary frequency with a daytime voiding interval of between 1 and 2 hours warrants a 20 percent rating under 38 C.F.R. § 4.115a.  Thus, the Board finds that a separate 20 percent rating is warranted for urinary frequency secondary to diabetes mellitus. 

The Board is cognizant that the Veteran has also been diagnosed with diabetic nephropathy, or renal dysfunction, as noted by the April 2014 examiner and evidenced by objective evidence of recurring proteinuria, or albuminuria.  However, the criteria for a separate compensable rating have not been met.  In this regard, the April 2014 examiner noted that the Veteran's renal dysfunction does not require continuous medication or dialysis, and that the Veteran does not have hypertension or heart disease due to renal dysfunction.  Nor did the examiner otherwise note the presence of hyaline and granular casts, or red blood cells.  On the contrary, in discussing lab results from July 2012 and September 2013, other than proteinuria and normal BUN and creatinine levels, the examiner explicitly noted no other significant diagnostic test findings or results.  Thus, the Board finds that a separate compensable rating is not warranted for renal dysfunction.  38 C.F.R. § 4.115a.

Nor is a separate compensable rating warranted for the Veteran's erectile dysfunction associated with diabetes mellitus.  In this regard, a review of VA treatment records since February 2006, and VA examination reports in January 2009, including genitourinary examinations, are negative for any findings of deformity of the penis.  In order to receive a compensable rating under Diagnostic Code 7522 there must not only be erectile dysfunction, but also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a rating in excess of 20 percent for the period prior to December 30, 2008, or a rating in excess of 40 percent thereafter.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for higher ratings at any time during the course of the appeal.  However, as noted, the criteria for a separate 20 percent rating for urinary frequency have been met.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria specifically describe the Veteran's disability level - diabetes mellitus requiring insulin and a restricted diet - and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture   is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence also does not suggest that the Veteran's diabetes has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran has been frequently hospitalized as a result of this condition.  The Board is cognizant that the Veteran has been hospitalized for his diabetes in May 2007 and April 2008, but points out that he is largely noncompliant with his medications and diet, and in May 2007, there were other contributing factors, including nonservice-connected hypertension and cocaine use.   Moreover, the most recent VA examiner in April 2014 found no impact from diabetes mellitus on the Veteran's occupational functioning, and to the extent that the Veteran has impairment caused by complications associated with diabetes mellitus, including peripheral neuropathy and residuals of a cerebrovascular accident, he is separately rated for those disabilities.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran has not specifically asserted that his diabetes mellitus has rendered him unemployable.  On the contrary, the record shows that he retired from his position as a car salesman in 1998 due to physical problems, as discussed in a May 2006 VA treatment note.  Thus, the Board finds that entitlement to a total disability rating based on individual unemployability due solely to diabetes has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A disability rating in excess of 20 percent for the period prior to December 30, 2008, for diabetes mellitus is denied.

A disability rating in excess of 40 percent for the period since December 30, 2008, for diabetes mellitus is denied.

A separate 20 percent disability rating for urinary frequency associated with diabetes mellitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


